                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Maureen G. Lawer,                             )
                                              )
                       Plaintiff,             )         Civil Action No. 1: 16-3739-RMG
                                              )
       vs.                                    )
                                              )
Nancy A. Berryhill, Acting Commissioner       )
of Social Security Administration,            )
                                              )         ORDER
                       Defendant.             )
                                              )


       This matter comes before the Court on Plaintiffs motion for approval of attorney's fees

under 42 U.S.C. § 406(b). (Dkt. No. 28). Plaintiff seeks approval of an attorney's fee for his

services on behalf of Plaintiff in federal court in the amount of $11,934.00, which represents

25% of the total back award obtained on behalf of Plaintiff. (Dkt. No. 28-1 ). Plaintiffs contract

with his counsel provides for a 25% contingency fee. The Defendant has advised the Court that

she does not oppose approval of the attorney fee request of Plaintiff. (Dkt. No. 29).

       The Court has reviewed the Plaintiffs motion in light of the standards set forth in

Grisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). The Court finds that pursuant to the

Grisbrecht standards the proposed fee is reasonable and grants the Plaintiffs motion to approve

the fee in the amount of $11 ,934.00.

       AND IT IS SO ORDERED.



                                                        United States District Judge



                                                  -1-
February ~ , 2019
Charleston, South Carolina




                             -2-
